                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



KATHLEEN C.,                              Case No. CV 17-05796-DFM

          Plaintiff,                      MEMORANDUM OPINION AND
                                          ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Kathleen C. (“Plaintiff”) appeals the Commissioner’s final decision
denying her applications for Social Security Disability Insurance Benefits
(“DIB”) and Supplemental Security Income (“SSI”).1 For the reasons
discussed below, the Commissioner’s decision is reversed, and this matter is
remanded.




      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                 BACKGROUND
      In 2013, Plaintiff filed applications for DIB and SSI, alleging disability
beginning on June 1, 2011. See Dkt. 16, Administrative Record (“AR”) 160-
77. After Plaintiff’s applications were denied at the initial level, she requested a
hearing before an Administrative Law Judge (“ALJ”). See AR 101-02, 118-19.
A hearing was held on March 8, 2016, at which Plaintiff, who was represented
by counsel, and a vocational expert (“VE”) testified. See AR 36-72. On May 5,
2016, the ALJ issued an unfavorable decision. See AR 19-32.
      The ALJ determined that Plaintiff had the severe impairment of affective
disorder/bipolar disorder II, but found that Plaintiff’s impairment did not meet
or medically equal the severity of a listed impairment. See AR 25-26. The ALJ
determined that Plaintiff retained the residual functional capacity (“RFC”) to:
      perform a full range of work at all exertional levels but with the
      following non-exertional limitations: perform simple, routine and
      repetitive tasks but not at a production rate pace (e.g. no assembly
      line work); have occasional interactions with the public; and
      tolerate few changes in a routine work setting (i.e. generally
      performing the same work every day).
AR 27. Based on the VE’s testimony, the ALJ found that Plaintiff could work
as an industrial cleaner, stores laborer, or hospital cleaner. See AR 31-32. He
therefore concluded that Plaintiff was not disabled. See AR 32.
      On June 12, 2017, the Appeal Council denied review of the ALJ’s
decision, which became the final decision of the Commissioner. See AR 1-7.
Plaintiff then sought review by this Court. See Dkt. 1.
                                   DISCUSSION
      The parties dispute whether the ALJ properly considered the opinion of
examining psychiatrist Dr. Larisa Levin and properly assessed Plaintiff’s
credibility. See Dkt. 26, Joint Stipulation (“JS”) at 4.


                                         2
      Examining Psychiatrist Opinion
            Applicable Law
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. §§ 404.1527(c), 416.927(c);2
Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as amended). A treating
physician’s opinion is generally entitled to more weight than that of an
examining physician, which is generally entitled to more weight than that of a
nonexamining physician. See Lester, 81 F.3d at 830. When a treating
physician’s opinion is uncontroverted by another doctor, it may be rejected
only for “clear and convincing reasons.” Carmickle v. Comm’r, Soc. Sec.
Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830-31).
Where such an opinion is contradicted, the ALJ must provide only “specific
and legitimate reasons that are supported by substantial evidence.” Garrison v.
Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (citation omitted). Moreover, “[t]he
ALJ need not accept the opinion of any physician, including a treating
physician, if that opinion is brief, conclusory, and inadequately supported by
clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002);
accord Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The weight

      2
        Social Security Regulations regarding the evaluation of opinion
evidence were amended effective March 27, 2017. Where, as here, the ALJ’s
decision is the final decision of the Commissioner, the reviewing court
generally applies the law in effect at the time of the ALJ’s decision. See Lowry
v. Astrue, 474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
regulation in effect at time of ALJ’s decision despite subsequent amendment);
Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647 (8th Cir. 2004) (“We
apply the rules that were in effect at the time the Commissioner’s decision
became final.”). Accordingly, the Court applies the versions of 20 C.F.R.
§§ 404.1527 and 416.927 that were in effect at the time of the ALJ’s May 2016
decision.


                                       3
accorded to a physician’s opinion depends on whether it is consistent with the
record and accompanied by adequate explanation, the nature and extent of the
treatment relationship, and the doctor’s specialty, among other things. See 20
C.F.R. §§ 404.1527(c)(2)-(6); 416.927(c)(2)-(6).
            Relevant Factual Background
      In May 2014, Dr. Levin conducted a psychiatric evaluation of Plaintiff.
See AR 280-86. Dr. Levin found that Plaintiff had “diminished” concentration
and calculation skills, could not perform serial sevens, had difficulty spelling,
and had dysphoric mood with anxious affect. AR 283-84. Dr. Levin assessed
moderate impairments in Plaintiff’s abilities to understand, remember, and
carry out simple one or two-step job instructions; “do detailed and complex
instructions”; relate and interact with supervisors, coworkers, and the public;
maintain concentration and attention, persistence and pace; associate with
day-to-day work activity, including attendance and safety; adapt to the stresses
common to a normal work environment; maintain regular attendance in the
workplace and perform work activities on a consistent basis; and perform work
activities without special or additional supervision. AR 284.
      The ALJ summarized Dr. Levin’s findings, noting that Dr. Levin had
found Plaintiff moderately impaired “in her ability to perform all work-related
mental and social tasks.” AR 25-26, 29. Although the ALJ did not assign any
particular weight to Dr. Levin’s opinion, he expressed that the RFC was
consistent with Dr. Levin’s findings. See AR 30.




                                         4
            Analysis
      Plaintiff argues that the ALJ failed to account for the limitations assessed
by Dr. Levin in formulating the RFC.3 See JS at 14-16. With regard to some of
Dr. Levin’s opined limitations, the Court agrees.
      By limiting Plaintiff to “simple, routine and repetitive tasks . . . not at a
production rate pace” with “few changes in a routine work setting (i.e.
generally performing the same work every day),” the ALJ accommodated the
moderate limitations found by Dr. Levin in maintaining concentration and
attention, persistence, and pace, adapting to the stresses common to a normal
work environment, maintaining regular attendance in the workplace and
performing work activities on a consistent basis, performing work activities
without special or additional supervision, and “doi[ng] detailed and complex
instructions.” AR 285; see Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173-74
(9th Cir. 2008) (finding that ALJ’s limitation to “simple, routine, repetitive”
work sufficiently accommodated the examining and reviewing physicians’
findings that claimant had “slow pace” and “several moderate limitations in
other mental areas”); Payne v. Astrue, No. 09-06141, 2010 WL 4671576, at *3-
4 (C.D. Cal. Nov. 8, 2010) (holding that RFC limiting claimant to simple,

      3
        Referring to the ALJ’s assertions that Plaintiff “generally performed
well” and exhibited “no significant deficits” during Dr. Levin’s consultative
examination, Plaintiff also argues that the ALJ “did not properly summarize”
Dr. Levin’s findings. JS at 8-9. The Court disagrees. Although Dr. Levin
observed “diminished” concentration and calculation skills, inability to
perform serial sevens, difficulty spelling, and dysphoric mood, Dr. Levin’s
other findings were unremarkable, including that Plaintiff was cooperative,
had normal speech and grossly intact short-term memory, could perform serial
threes, exhibited intact abstractions and fair insight and judgment, had
appropriate fund of knowledge, had no looseness of association, and showed
no signs of auditory or visual hallucinations. See AR 283-84. As the ALJ
noted, Dr. Levin assessed “no more than moderate” limitations in any
functional area. AR 29, 285.

                                         5
repetitive tasks properly accounted for moderate limitations in abilities to
“remember, understand, and carry out complex instructions; . . . maintain
concentration and attention on a persistent basis; adapt to the stresses common
to a normal work environment; maintain regular attendance in the workplace;
perform work activities on a consistent basis; and perform work activities
without special or additional supervision”); Coats v. Colvin, No. 14-00712,
2015 WL 5813333, at *22 (E.D. Cal. Sept. 30, 2015) (“Courts within the Ninth
Circuit have . . . concluded that a claimant’s low tolerance of stress is
encompassed in a limitation ‘to simple, repetitive tasks’ and work ‘that does
not require meeting fast-paced quotas.’”)
      But the ALJ’s RFC did not account for Dr. Levin’s opinion that Plaintiff
was moderately limited in her abilities to understand, remember, and carry out
simple one- or two-step job instructions and to associate with day-to-day work
activity, including attendance and safety. See Munoz v. Colvin, No. 15-00261,
2015 WL 5971537, at *1-2 (C.D. Cal. Oct. 14, 2015) (remanding where ALJ
limited claimant to simple, repetitive work in a low-stress environment and
consultative examiner found claimant moderately impaired in “understanding,
remembering and carrying out simple 1-to 2-step job instructions, and
associating with day-to-day work activity, including attendance and safety”).
Nor did the ALJ analyze whether these limitations conflicted with the RFC or
provide any specific or legitimate reasons for rejecting these particular
limitations. Accordingly, the ALJ erred in failing to adequately consider these
limitations. See 20 C.F.R. §§ 404.1527(e)(2), 416.927(e)(2); SSR 96-8p, 1996
WL 374184, at *7 (“The RFC assessment must always consider and address
medical source opinions. If the RFC assessment conflicts with an opinion from
a medical source, the adjudicator must explain why the opinion was not
adopted.”).



                                         6
      Moreover, the ALJ arguably erred in only limiting Plaintiff’s contact
with the general public despite Dr. Levin’s opinion that she was moderately
limited in her ability to relate and interact with supervisors and coworkers as
well as the public. See Palleschi v. Colvin, No. 15-04204, 2016 WL 7261400,
at *5 (C.D. Cal. Dec. 15, 2016) (holding that RFC limiting claimant to
“occasional contact with the public and coworkers” did not account for
claimant’s moderate limitations in ability to interact with supervisors); Gentry
v. Colvin, No. 12-01825, 2013 WL 6185170, at *16 (E.D. Cal. Nov. 26, 2013)
(“[T]he limitation on public contact that the ALJ incorporated into the RFC
here does not subsume a limitation on interactions with co-workers and
supervisors.”).
      Nevertheless, any such error regarding the ALJ’s consideration of
Plaintiff’s social limitation was harmless because it was inconsequential to the
ALJ’s ultimate nondisability determination. See Stout v. Comm’r, Soc. Sec.
Admin, 454 F.3d 1050, 1055 (9th Cir. 2006). The ALJ found that Plaintiff was
capable of performing the jobs of industrial cleaner, Dictionary of
Occupational Titles (“DOT”) 381.687-018; stores labor, DOT 922.687-058;
and hospital cleaner, DOT 323.687-010.4 The descriptions in the DOT for each
of these jobs indicate that dealing with people is “not significant.” See DOT
381.687-018, 1991 WL 673258 (indicating that job involves taking instructions
or helping people but “not significant[ly]”); DOT 922.687-058, 1991 WL
688132 (same); DOT 323.687-010, 1991 WL 672782 (same). Additionally, the

      4
        Both the ALJ and the VE incorrectly referred to DOT 323.687-018 as
the occupational code for hospital cleaner. See AR 32, 70. Rather, DOT
323.687-018 refers to the occupation of housecleaner, classified at the heavy
exertional range. See 1991 WL 672790. Because the DOT and the VE’s
testimony indicate that hospital cleaner was classified at the medium
exertional range, the Court concludes that the VE and the ALJ intended to
refer to hospital cleaner. See AR 70; DOT 323.687-010, 1991 WL 672782.


                                        7
fifth digit of the DOT occupational code for all three jobs is “8,” meaning that
these jobs involve the lowest level of complexity in relating to people. See
DOT, Parts of the Occupational Definition, 1991 WL 645965 (explaining that
the fifth digit of each occupational code reflects the level of interaction with
people necessary for that particular job, with “8” referring to “taking-
instructions-helping” and signifying the lowest level of complexity). Moreover,
the VE testified that all three jobs were unskilled, which indicates limited
interaction with people. See AR 70; SSR 85-15, 1985 WL 56857, at *4
(explaining that unskilled jobs “ordinarily involve dealing primarily with
objects, rather than with data or people”). Therefore, to the extent that the ALJ
erred in failing to limit Plaintiff’s contact with coworkers and supervisors, it
was inconsequential to the outcome of the ALJ’s final disability determination.
See Hann v. Colvin, No. 12-06234, 2014 WL 1382063, at *23 (N.D. Cal. Mar.
28, 2014) (finding ALJ’s error in omitting limitation in contact with
supervisors harmless where jobs identified by VE involved “the lowest level of
interaction with people” according to their DOT occupational codes).
      In contrast, however, the ALJ’s error in failing to incorporate or properly
reject limitations in Plaintiff’s abilities to understand, remember, and carry out
simple one- or two-step job instructions and to associate with day-to-day work
activity, including attendance and safety, was not harmless. Nothing in the
DOT allows the Court to conclude that had the ALJ properly considered these
limitations, the ultimate disability determination would have remained
unchanged. Indeed, “[t]he basic mental demands of . . . unskilled work include
the abilities (on a sustained basis) to understand, carry out, and remember
simple instructions” and “[a] substantial loss of ability” in this area “would
severely limit the potential occupational base,” thereby justifying a finding of
disability. SSR 85-15, 1985 WL 56857, at *4. Because these errors were not
harmless, remand is warranted on this ground.


                                         8
       Plaintiff’s Symptom Testimony
             Applicable Law
       The Court engages in a two-step analysis to review the ALJ’s evaluation
of the plaintiff’s symptom testimony. See Trevizo v. Berryhill, 871 F.3d 664,
678 (9th Cir. 2017). First, the ALJ must determine whether the plaintiff has
presented objective medical evidence of an underlying impairment that could
reasonably be expected to produce the symptoms alleged. See id. If the plaintiff
meets the first step and there is no affirmative evidence of malingering, the
ALJ must provide specific, clear and convincing reasons for discrediting the
plaintiff’s complaints. See Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th
Cir. 2006). “General findings are insufficient; rather, the ALJ must identify
what testimony is not credible and what evidence undermines the [plaintiff’s]
complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
amended) (citation omitted). The ALJ may consider, among other factors, a
plaintiff’s reputation for truthfulness, inconsistencies in his testimony,
inadequately explained failures to seek treatment or to follow a prescribed
course of treatment, his work record, and his daily activities. See Light v. Soc.
Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) (as amended); Smolen v.
Chater, 80 F.3d 1273, 1283-84, 1284 n.8 (9th Cir. 1996). If the ALJ’s
credibility finding is supported by substantial evidence in the record, the
reviewing court “may not engage in second[ ]guessing.” Thomas, 278 F.3d at
959.
             Relevant Factual Background
       At the hearing, Plaintiff testified that she suffered from severe depression
and could not leave her house without having a panic attack. See AR 51-52.
Plaintiff testified that her symptoms began after a suicide attempt four years
earlier. See AR 52. Plaintiff stated that she lived with her elderly parents, did
not go outside alone, required medication to leave the house, and could not go


                                         9
outside often. See AR 44-45, 56-57. Plaintiff stated that she helped her mother
with cooking, chores, taking care of their cats, and with grocery shopping
“[e]very great once in a while.” AR 51. In November 2013, Plaintiff reported
difficulties with memory, understanding, concentrating, following instructions,
and getting along with others. See AR 200. She stated that she tried to go out
at least once a day but required medication, that she needed someone to
accompany her outside, that she helped her mother was cooking, cleaning, and
taking care of the pets, and that she went grocery shopping with her mother
once a week. See AR 195-99. In May 2014, Plaintiff reported to Dr. Levin that
she experienced “an inability to focus and concentrate” as well as “racing
thoughts and frequent episodes of anger.” AR 281.
      The ALJ found Plaintiff’s symptom testimony “not wholly credible.”
AR 30. Noting that Plaintiff’s medical records revealed “large gaps in
treatment” and “frequently missed appointments,” that Plaintiff “generally
performed well upon mental status testing,” that there were no records
documenting Plaintiff’s alleged onset date, suicide attempts, or a car accident
which allegedly exacerbated her mental health symptoms, and that the records
“frequently referenced her desire and efforts to obtain various public benefits,
rather than reporting significant mental health symptoms or displaying signs of
chronic psychiatric problems,” the ALJ concluded that the objective medical
evidence did not support Plaintiff’s allegations of disability. AR 28-29. Finally,
the ALJ also reasoned that Plaintiff provided inconsistent statements about her
use of alcohol and other substances, daily activities, the effect of her
medication, and the reason she stopped working. See AR 29-30.
            Analysis
      The ALJ provided clear and convincing reasons for finding that
Plaintiff’s subjective symptom testimony was not entirely credible. First, the
objective medical evidence did not support the degree of symptoms Plaintiff


                                         10
alleged. As the ALJ noted, Plaintiff alleged disability beginning in June 2011,
but the earliest treatment records are dated June 6, 2012. See AR 292-96. At
this initial assessment with the Los Angeles County Department of Mental
Health, she displayed dysphoric mood and labile affect, but was oriented, had
unimpaired memory and average fund of knowledge, had no apparent
disturbances of perception, thought process or content, showed intact
concentration and only minimally impaired judgment and insight, displayed
no behavioral disturbances, and denied suicidal and homicidal ideations. See
AR 295. As explained in Sections II.A.2-3, supra, Dr. Levine’s consultative
exam showed similarly unremarkable findings, including grossly intact short-
term memory, lack of agitation, and the ability to follow three-step commands,
and although her concentration was diminished, Plaintiff could perform serial
threes. See AR 283-84. Although one progress note from January 2016
indicated hyperactivity, rambling speech, disorganized thinking, racing
thoughts, and that Plaintiff’s concentration was easily distracted, see AR 378,
and several treatment notes reflected anxious or dysphoric mood, see AR 319,
321, 328, 355, 376, 391-92,398, 407, the bulk of Plaintiff’s treatment notes were
unremarkable, including findings that Plaintiff was alert and oriented, see AR
315, 317, 321, 328, 330, 332, 334, 340, 343, 350, 355, 376, 386, 392, 395, 398,
was in no acute distress, see AR 315, 392, 398, 407, exhibited regular speech,
see AR 328, 386, 392, 395, 398, 400, 407, had “OK” memory, see AR 351,
denied racing thoughts, see AR 385, 391, 397-98, 407, had average knowledge,
see AR 392, 398, 407, and had euthymic, “OK” or “better” mood, see AR 332,
335, 340, 345, 350, 385-86, 395, 400. Although objective medical evidence
cannot be the only basis for discrediting a claimant’s subjective symptom
testimony, the ALJ permissibly relied on this evidence as one reason to




                                       11
discount Plaintiff’s allegations.5 See Burch v. Barnhart, 400 F.3d 676, 681 (9th
Cir. 2009) (“Although lack of medical evidence cannot form the sole basis for
discounting pain testimony, it is a factor that the ALJ can consider in his
credibility analysis.”).
      Furthermore, the ALJ permissibly discounted Plaintiff’s symptom
testimony due to her inconsistent statements about alcohol and drug use. At
the March 2016 hearing, Plaintiff testified that she had last used opioids or
cocaine 10 or 20 years ago, and that she had had issues with alcohol “in the
past.” AR 60-63. Plaintiff told Dr. Levin in May 2014 that she had been clean
from drug abuse, including addiction to Vicodin and Valium, and sober from
alcohol for 10 years. See AR 281-82. In contrast, a progress note from
September 2012 indicated that Plaintiff had been sober from alcohol and drugs
for only 2 years. See AR 307. Furthermore, in June 2012, Plaintiff reported
that her alcohol intake had increased since her car accident on May 21, 2012,
that she had stopped Vicodin only 1.5 weeks earlier, and that she still used
Valium. See AR 293, 296. This inconsistency surrounding Plaintiff’s sobriety
date constituted a clear and convincing reason to discredit her subjective




      5
         In making this determination, the Court declines to address Plaintiff’s
gaps in mental health treatment or missed appointments, as the Ninth Circuit
has held that “it is a questionable practice to chastise one with a mental
impairment for the exercise of poor judgment in seeking rehabilitation.”
Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir. 1996) (citation omitted). Nor
does the Court consider the discussion in the medical records of Plaintiff’s
efforts to receive benefits, as these notations do not seem particularly probative
and the ALJ did not imply that Plaintiff was motivated by secondary gain. See
AR 29. Finally, the Court disagrees with the ALJ regarding the lack of
documentation of Plaintiff’s suicide attempts, given that several treatment
notes and Dr. Levin’s report discuss Plaintiff’s past suicide attempts. See AR
281, 288-89, 292, 310, 314, 324, 365, 376.

                                        12
symptom testimony. See Thomas, 278 F.3d at 959 (holding that lack of candor
about substance abuse was a valid basis for adverse credibility determination).
      Because the record is less than clear concerning Plaintiff’s response to
medication, her daily activities, and her reasoning for stopping work, the Court
declines to affirm the ALJ’s credibility finding on these grounds. To the extent
that the ALJ erred in relying on these reasons, any such error was harmless
because substantial evidence supported the ALJ’s remaining reasons for the
adverse credibility determination. See Carmickle, 533 F.3d at 1162 (finding
harmless error where ALJ relied on two invalid reasons for adverse credibility
determination but remaining reasons were valid and supported by substantial
evidence).
      On appellate review, the Court’s role is not to reweigh the evidence
supporting or undermining Plaintiff’s credibility. Instead, the Court merely
asks whether the ALJ properly identified clear and convincing reasons for
discrediting Plaintiff’s subjective testimony. See Smolen, 80 F.3d at 1284.
When clear and convincing reasons are given, this Court may not engage in
second-guessing. See Thomas, 278 F.3d at 959; see also Fair, 885 F.2d at 604.
Having relied on the objective medical evidence and Plaintiff’s inconsistent
statements about her alcohol and substance use, the ALJ provided sufficiently
specific, clear and convincing reasons for discounting Plaintiff’s subjective
complaints about the severity of her mental impairment. Thus, reversal on
these grounds is not warranted.
      Remand Is Warranted
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at


                                        13
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison, 759 F.3d at 1021
(explaining that courts have “flexibility to remand for further proceedings
when the record as a whole creates serious doubt as to whether the claimant is,
in fact, disabled within the meaning of the Social Security Act.”). Here,
remand is appropriate for the ALJ to properly consider Dr. Levin’s opinion
and conduct such other proceedings as are warranted.
                                 CONCLUSION
      For the reasons stated above, the conclusion of the Social Security
Commissioner is reversed and the action is remanded for further proceedings.


Date: March 1, 2019                         ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       14
